Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Claims 1 and 2 are under examination.  

2.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (2014) in view of Kwon et al. (2010) 

Morita et al. teach a human subject identified as having arthritis, said subject having been treated with antibiotics (see particularly page 61, column 1).

	The reference differs from the claimed invention only in that it does not teach further administering to said subject a formulation comprising live microbial organisms, wherein said formulation lacks species from the Eggerthella, Collinsella, and Pseudomonas genera. 

Kwon et al. teach the treatment of collagen induced arthritis (CIA, an animal model for rheumatoid arthritis (RA)), said treatment comprising the administration of a probiotic cocktail consisting of L. acidophilus, L. casei, Lactobacillus reuteri, Bifidobacterium bifidium, and Streptococcus thermophilus (IRT5).  Said treatment:
“…significantly slowed the progression of collagen-induced experimental RA by reducing clinical symptoms, lymphocyte infiltration into the joint, and levels of inflammatory cytokines, while increasing Foxp3 levels”,
(see particularly page 2164, column 1 and page 2162, column 1)

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing treat the RA patient of Morita et al. with the probiotic IRT5 cocktail of Kwon et al. given the beneficial effects of reducing clinical symptoms, lymphocyte infiltration into the joint, and levels of inflammatory cytokines, while increasing Foxp3 levels in the appropriate animal model employed by Kwon et al..  Claim 2 is included in the rejection because the timing of administration recited therein comprises only routine optimization:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.   Claims 1 and 2 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 1 and 5 of U.S. Patent No. 10,465,224.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘224 patent encompasses a method of treating RA by the same method as is recited in the instant claims.

Note that while a restriction requirement was issued in parent application 15/547,107, applicant elected Group IV, “…a method of identifying a mammal having arthritis by measuring reduction of levels of certain compounds.”  Applicant subsequently amended the claims to include the method of treatment of the instant claims.  Accordingly applicant is no longer entitled to the shield from a double-patenting rejection offered under 35 U.S.C. 121.   

6.   No claim is allowed. 

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/11/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644